Citation Nr: 0639292	
Decision Date: 12/18/06    Archive Date: 01/04/07

DOCKET NO.  05-07 237	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to compensation pursuant to the provisions of 38 
U.S.C.A. § 1151 for hepatitis C caused by VA medical 
treatment in March 1984.


REPRESENTATION

Veteran represented by:	South Carolina Office of 
Veterans Affairs


ATTORNEY FOR THE BOARD

J. W. Kim, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1974 to October 
1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  Although the RO did not specify 
the date of the VA medical treatment in its phrasing of the 
issue, as the record clearly shows that the treatment in 
question took place in March 1984, the Board has 
characterized the issue as listed on the title page.

On another matter, on his March 2005 VA Form 9, the veteran 
raised a claim of entitlement to service connection for 
diabetes.  As this issue has not been adjudicated by the RO, 
it is referred for appropriate action.


FINDING OF FACT

In a March 4, 2005, statement, the veteran effectively 
withdrew his appeal.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the veteran have 
been met.  38 U.S.C.A. § 7105(d)(5) (West 2002); 38 C.F.R. §§ 
20.202, 20.204 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege 
specific error of fact or law in the determination being 
appealed.  38 U.S.C.A. § 7105(d)(5) (West 2002); 38 C.F.R. 
§ 20.202 (2006).  

Only an appellant, or an appellant's authorized 
representative, may withdraw an appeal.  An appeal may be 
withdrawn as to any or all issues involved in the appeal.  38 
C.F.R. § 20.204(a) (2006).

Except for appeals withdrawn on the record at a hearing, 
appeal withdrawals must be in writing.  They must include the 
name of the veteran, the name of the claimant or appellant if 
other than the veteran (e.g., a veteran's survivor, a 
guardian, or a fiduciary appointed to receive VA benefits on 
an individual's behalf), the applicable Department of 
Veterans Affairs file number, and a statement that the appeal 
is withdrawn.  If the appeal involves multiple issues, the 
withdrawal must specify that the appeal is withdrawn in its 
entirety, or list the issue(s) withdrawn from the appeal.  38 
C.F.R. § 20.204(b) (2006).

Withdrawal of an appeal will be deemed a withdrawal of the 
Notice of Disagreement and, if filed, the Substantive Appeal, 
as to all issues to which the withdrawal applies.  Withdrawal 
does not preclude filing a new Notice of Disagreement and, 
after a Statement of the Case is issued, a new Substantive 
Appeal, as to any issue withdrawn, provided such filings 
would be timely under these rules if the appeal withdrawn had 
never been filed.  38 C.F.R. § 20.204(c) (2006).

After review, the Board finds that the veteran has 
effectively withdrawn his appeal of the sole issue of 
entitlement to compensation pursuant to the provisions of 38 
U.S.C.A. § 1151 for hepatitis C caused by VA medical 
treatment in March 1984.  

Initially, the Board notes that the veteran's claim is based 
on medical treatment he received at the Louisville VA Medical 
Center in March 1984.  Specifically, the veteran alleged that 
he acquired hepatitis C from a blood transfusion at that 
facility.

In his VA Form 9 received on March 4, 2005, the veteran began 
by stating that he had based his case on the March 1984 VA 
treatment because he was unable to gain access to his files.  
He then indicated that he had since reviewed his files and 
made the following request.  He asked that VA examine his 
records from the time he entered service in July 1974 (and 
was given inoculations with suspect jet injectors) through 
the end of service in October 1977.  The veteran concluded by 
stating that he has never had a blood transfusion or injected 
any kind of recreational drugs in his life and, therefore, it 
was his conviction that his contact with hepatitis C was a 
direct result of his military service, as so many other 
Vietnam Era veterans have experienced.

Based on the above statements, the Board observes that the 
veteran changed his theory of entitlement to one based on 
direct service connection.  This observation was shared by 
the RO, which subsequently adjudicated a claim of entitlement 
to service connection for hepatitis C in a July 2005 rating 
decision.  More importantly, the veteran annulled the basis 
for his initial claim for compensation pursuant to the 
provisions of 38 U.S.C.A. § 1151.  Therefore, the Board can 
only construe the statements made by the veteran in his VA 
Form 9 as constituting an effective withdrawal of the issue 
certified and developed for appellate review.  

The veteran having withdrawn his appeal, there remain no 
allegations of specific errors of fact or law for appellate 
consideration.  See 38 U.S.C.A. § 7105(d)(5); 38 C.F.R. § 
20.202.  In essence, there is no "case or controversy" with 
respect to this issue for which the Board must render a 
decision.  See Swan v. Derwinski, 1 Vet. App. 20, 22-23 
(1990).   Accordingly, the Board does not have jurisdiction 
to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


